--------------------------------------------------------------------------------

Exhibit 10.4
 
[FORM OF]


AMENDED AND RESTATED
DISTILLERS GRAINS MARKETING AGREEMENT
 
([__________] PROJECT)
 
by and between
 
PACIFIC ETHANOL [__________], LLC
 
and
 
PACIFIC AG. PRODUCTS, LLC
 
 
Dated as of June 30, 2011
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS; INTERPRETATION
1
     
1.1
DEFINITIONS
1
1.2
INTERPRETATION
5
     
ARTICLE II
MARKETING ACTIVITIES
5
     
2.1
BILATERAL TRANSACTIONS.
5
2.2
STORAGE
6
2.3
OBLIGATIONS OF PROJECT COMPANY.
6
2.4
BACK-TO-BACK TRANSACTIONS
7
2.5
NETTING
7
2.6
TITLE; DELIVERY POINT; NOMINATIONS; MEASUREMENT.
7
2.7
BENCHMARKING
8
     
ARTICLE III
PAYMENTS
8
     
3.1
FEES AND PAYMENTS.
8
3.2
OVERDUE PAYMENTS; BILLING DISPUTE
9
3.3
AUDIT
9
     
ARTICLE IV
TERM; TERMINATION
10
     
4.1
TERM
10
4.2
PROJECT COMPANY DEFAULTS AND PAP REMEDIES
10
4.3
PAP DEFAULTS AND PROJECT COMPANY REMEDIES
10
4.4
CHANGE OF CONTROL
11
4.5
EFFECT OF TERMINATION
11

 
ARTICLE V
INSURANCE
11
     
5.1
PAP INSURANCE
11
5.2
PAP INSURANCE PREMIUMS AND DEDUCTIBLES
12
     
ARTICLE VI
LIMITATIONS ON LIABILITY
13
     
6.1
NO CONSEQUENTIAL OR PUNITIVE DAMAGES
13
     
ARTICLE VII
INDEMNIFICATION
13
     
7.1
PROJECT COMPANY’S INDEMNITY
13
7.2
PAP’S INDEMNITY
13
     

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
13
     
ARTICLE IX
FORCE MAJEURE
14
     
9.1
DEFINITION
14
9.2
EFFECT
14
9.3
LIMITATIONS
14
     
ARTICLE X
DISPUTE RESOLUTION
15
     
10.1
ATTEMPTS TO SETTLE
15
10.2
RESOLUTION BY EXPERT
15
10.3
ARBITRATION
15
10.4
CONSEQUENTIAL AND PUNITIVE DAMAGES
15
10.5
FINALITY AND ENFORCEMENT OF DECISION
15
10.6
COSTS
16
10.7
CONTINUING PERFORMANCE OBLIGATIONS
16

 
ARTICLE XI
CONFIDENTIALITY
16
     
ARTICLE XII
ASSIGNMENT AND TRANSFER
16
     
ARTICLE XIII
MISCELLANEOUS
16
     
13.1
ENTIRE AGREEMENT
16
13.2
COUNTERPARTS
17
13.3
SURVIVAL
17
13.4
SEVERABILITY
17
13.5
GOVERNING LAW
17
13.6
BINDING EFFECT
17
13.7
NOTICES
17
13.8
AMENDMENT
18
13.9
NO IMPLIED WAIVER
18
     
EXHIBIT
          Exhibit A:   Form of Guaranty   Exhibit B: Operating Protocol  
Exhibit C: Benchmarking        

 
 
iii

--------------------------------------------------------------------------------

 


This AMENDED AND RESTATED DISTILLERS GRAINS MARKETING AGREEMENT (as amended,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into by and between PACIFIC ETHANOL [__________], LLC, a
Delaware limited liability company (“Project Company”), and PACIFIC AG.
PRODUCTS, LLC, a California limited liability company (“PAP”), as of June 30,
2011.  Project Company and PAP are each individually referred to herein as a
“Party”, and collectively are referred to herein as the “Parties”.
 
RECITALS
 
A.           The Parties hereto were previously party to that certain Distillers
Grains Marketing Agreement, dated as of [______], 2010 (the “Prior Agreement”),
pursuant to which PAP provided certain services to the Project Company.
 
B.           PAP provides marketing services for Distillers Grains (as defined
below) from denatured fuel ethanol production facilities.
 
C.           Project Company owns an approximately [____] million
gallons-per-year denatured fuel ethanol production facility in [____], [____]
(the “Facility”) and Project Company has requested that PAP provide Distillers
Grains marketing services for the Facility.
 
D.           The Parties desire to amend and restate in its entirety the Prior
Agreement and enter into this Amended and Restated Distillers Grains Marketing
Agreement pursuant to which PAP will provide such marketing services.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the agreements and covenants hereinafter set
forth, and intending to be legally bound, the Parties hereto covenant and agree
as follows:
 
ARTICLE I
DEFINITIONS; INTERPRETATION
 
1.1           Definitions.  The following terms shall have the meanings set
forth below when used in this Agreement:
 
“Act of Insolvency” means, with respect to any Person, any of the
following:  (a) commencement by such Person of a voluntary proceeding under any
jurisdiction’s bankruptcy, insolvency or reorganization law; (b) the filing of
an involuntary proceeding against such Person under any jurisdiction’s
bankruptcy, insolvency or reorganization law which is not vacated within 60 days
after such filing; (c) the admission by such Person of the material allegations
of any petition filed against it in any proceeding under any jurisdiction’s
bankruptcy, insolvency or reorganization law; (d) the adjudication of such
Person as bankrupt or insolvent or the winding up or dissolution of such Person;
(e) the making by such Person of a general assignment for the benefit of its
creditors (assignments for a solvent financing excluded); (f) such Person fails
or admits in writing its inability to pay its debts generally as they become
due; (g) the appointment of a receiver or an administrator for all or a
substantial portion of such Person’s assets, which receiver or administrator, if
appointed without the consent of such Person, is not discharged within 60 days
after its appointment; or (h) the occurrence of any event analogous to any of
the foregoing with respect to such Person occurring in any jurisdiction.
 


 
1

--------------------------------------------------------------------------------

 


“Affiliate” of a specified Person means any corporation, partnership, sole
proprietorship or other Person which directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with the
Person specified.  The term “control” means the ownership, either direct or
indirect, of twenty-five percent (25%) or more of the voting securities (or
comparable equity interests) or other ownership interests of a Person, or the
possession, either direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or any other means whatsoever.
 
“Agreement” has the meaning given to such term in the preamble hereto.
 
“Asset Management Agreement” means that certain Second Amended and Restated
Asset Management Agreement by and among PEI, Pacific Ethanol Stockton, LLC,
Pacific Ethanol Holding Co. LLC, Pacific Ethanol Madera LLC, Pacific Ethanol
Columbia, LLC and Pacific Ethanol Magic Valley, LLC, dated as of June 30, 2011,
as the same may be amended, supplemented or otherwise modified from time to
time.
 
“Bilateral Transaction” means, with respect to each sale of Distillers Grains
produced at the Facility by Project Company, a transaction entered into by PAP
with one or more Third Parties consisting of one or more forward sales of
Distillers Grains.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Sacramento, California or New York, New York are required or
authorized to be closed.
 
“Change of Control” has the meaning ascribed thereto in the Credit Agreement.
 
“Credit Agreement” means the Credit Agreement, dated as of June 25, 2010, by and
among Pacific Ethanol Holding Co. LLC, Pacific Ethanol Madera LLC, Pacific
Ethanol Stockton, LLC, Pacific Ethanol Magic Valley, LLC, and Pacific Ethanol
Columbia, LLC, as Borrowers, Pacific Ethanol Holding Co. LLC, as Borrowers’
Agent, WestLB AG, New York Branch, as the administrative agent and the
collateral agent, and the lenders parties thereto from time to time, as the same
may be amended, supplemented or otherwise modified from time to time.
 
“DDG” means dried distillers grains produced by Project Company at the Facility.
 
“Dispute” means a dispute, controversy or claim.
 
“Distillers Grains” means DDG, WDG and any other form of distillers grain
products produced by Project Company at the Facility from time to time.
 
“Expert” means an expert having sufficient technical expertise to address the
matter subject to a Dispute.
 
“Extension Notice” has the meaning assigned to such term in Section 4.1.
 
 “Facility” has the meaning given to such term in the recitals hereto.
 


 
2

--------------------------------------------------------------------------------

 


“Financing Documents” means any and all loan agreements, credit agreements
(including the Credit Agreement), reimbursement agreements, notes, indentures,
bonds, security agreements, pledge agreements, mortgages, guarantee documents,
intercreditor agreements, subscription agreements, equity contribution
agreements and other agreements and instruments relating to the financing (or
refinancing) of the ownership, operation and maintenance of the Facility.
 
“Financing Parties” means the banks, lenders, noteholders and/or other financial
institutions (or an agent or trustee thereof) party to the Financing Documents.
 
“Force Majeure Event” has the meaning set forth in Section 9.1.
 
“Good Industry Practice” means any of the practices, methods and acts engaged in
or approved by a significant portion of the distillers grains production or
marketing (as the case may be) industry during the relevant time period, or any
of the practices, methods and acts which, in the exercise of reasonable judgment
in light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
good business practices, reliability, safety and expedition.  “Good Industry
Practice” is not limited to a single, optimum practice, method or act to the
exclusion of others, but rather is intended to include acceptable practices,
methods or acts generally accepted in the region.
 
“Governmental Authority” means any United States federal, state, municipal,
local, territorial, or other governmental department, commission, board, bureau,
agency, regulatory authority, instrumentality, judicial or administrative body.
 
“Incentive Fee” means, for each Bilateral Transaction, the product of 5%
multiplied by the aggregate amount of the Purchase Price for such Bilateral
Transaction; provided, however, that in no event shall the Incentive Fee for any
Bilateral Transaction be less than $2.00 per ton of Distillers Grains nor
greater than $3.50 per ton of Distillers Grains.
 
“Incentive Fee (Estimated)” means, for each Bilateral Transaction, the product
of 5% multiplied by the aggregate amount of the Purchase Price (Estimated) for
such Bilateral Transaction; provided, however, that in no event shall the
Incentive Fee (Estimated) for any Bilateral Transaction be less than $2.00 per
ton of Distillers Grains nor greater than $3.50 per ton of Distillers Grains.
 
 “Law” means any law, statute, act, legislation, bill, enactment, policy,
treaty, international agreement, ordinance, judgment, injunction, award, decree,
rule, regulation, interpretation, determination, requirement, writ or order of
any Governmental Authority.
 
“Liabilities” has the meaning given to such term in Section 7.1.
 
“Monthly Date” means the last Business Day of each calendar month.
 
“NewCo” means New PE Holdco LLC, a Delaware limited liability company and the
indirect owner on the date hereof of all the equity interests in Project
Company.
 


 
3

--------------------------------------------------------------------------------

 


“PAP” has the meaning given to such term in the preamble hereto.
 
“PAP Indemnified Person” has the meaning given to such term in Section 7.2.
 
“Party” or “Parties” has the meaning given to such term in the preamble hereto.
 
“Payment Adjustment Date” has the meaning given to such term in Section 3.1(b).
 
“PEI” means Pacific Ethanol, Inc., a Delaware corporation.
 
“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies and
other organizations, whether or not legal entities, Governmental Authorities and
any other entity.
 
“Prime Rate” means the rate per annum listed as the “Prime Rate” in the “Money
Rates” section of The Wall Street Journal from time to time.
 
“Prior Agreement” has the meaning assigned to such term in the Recitals.
 
 “Project Company” has the meaning given to such term in the preamble hereto.
 
“Project Company Indemnified Person” has the meaning given to such term in
Section 7.1.
 
“Purchase Price” means, with respect to each Bilateral Transaction, the
aggregate gross payments received by PAP (or, if the applicable Third Party
defaults in its payment obligations to PAP in respect of such Bilateral
Transaction, the aggregate amount of gross payments which PAP was entitled to
receive) for such Bilateral Transaction from the applicable Third Party.
 
“Purchase Price (Estimated)” means, with respect to each Bilateral Transaction,
the aggregate amount of gross payments anticipated to be received by PAP for
such Bilateral Transaction from the applicable Third Party (as reasonably
determined by PAP).
 
“Syrup” means corn condensed distiller’s solubles produced by Project Company at
the Facility.
 
“Tonnage Fees” means all documented fees or taxes payable to any Governmental
Authority in connection with the tonnage of Distillers Grains or Syrup produced
or marketed within a given jurisdiction.
 
“Tonnage Fees (Estimated)” means all estimated fees or taxes payable to any
Governmental Authority in connection with the tonnage of Distillers Grains or
Syrup produced or marketed within a given jurisdiction.
 
“Third Party” means any Person (other than PEI or a subsidiary thereof) that
enters into a Bilateral Transaction with PAP.
 


 
4

--------------------------------------------------------------------------------

 


“Transportation Costs” means, for each Bilateral Transaction, all actual,
out-of-pocket and documented costs and other expenses incurred by or on behalf
of PAP in connection with the transportation of Distillers Grains to the
applicable Third Party, including truck, rail, barge and/or terminal costs.
 
“Transportation Costs (Estimated)” means, for each Bilateral Transaction, the
aggregate amount of Transportation Costs anticipated to be incurred by PAP in
connection with such Bilateral Transaction (as reasonably determined by PAP).
 
“WDG” means wet distillers grains produced by Project Company at the Facility.
 
1.2           Interpretation.  The following interpretations and rules of
construction shall apply to this Agreement:  (a) titles and headings are for
convenience only and will not be deemed part of this Agreement for purposes of
interpretation; (b) unless otherwise stated, references in this Agreement to
“Sections” or “Articles” refer, respectively, to Sections or Articles of this
Agreement; (c) “including” means “including, but not limited to”, and “include”
or “includes” means “include, without limitation” or “includes, without
limitation”; (d) “hereunder”, “herein”, “hereto” and “hereof’, when used in this
Agreement, refer to this Agreement as a whole and not to a particular Section or
clause of this Agreement; (e) in the case of defined terms, the singular
includes the plural and vice versa; (f) unless otherwise indicated, each
reference to a particular Law is a reference to such Law as it may be amended,
modified, extended, restated or supplemented from time to time, as well as to
any successor Law thereto; (g) unless otherwise indicated, references to
agreements shall be deemed to include all subsequent amendments, supplements and
other modifications thereto; and (h) unless otherwise indicated, each reference
to any Person shall include such Person’s successors and permitted assigns.
 
ARTICLE II
MARKETING ACTIVITIES
 
2.1           Bilateral Transactions.
 
(a)           Subject to the terms hereof, Project Company hereby grants PAP the
exclusive right to market, purchase and sell all of Project Company’s Distillers
Grains (which, as of the date hereof, is approximately 533,000 tons-per-year)
commencing June 30, 2011 and continuing through the expiration or early
termination of this Agreement, provided, that during the continuance of any
default by PAP that would allow Project Company to terminate this Agreement
pursuant to Section 4.3 or during the 30-day cure period provided in
Section 4.3(c) (notwithstanding such cure period), if PAP is not performing its
obligations with respect to marketing the Project Company’s Distillers Grains or
during the continuance of any Force Majeure Event (including the effects
thereof) that renders PAP unable to perform its obligations under this
Agreement, then Project Company shall have the right to engage any other Person
to market, purchase and sell the Project Company’s Distillers Grains and PAP
shall not be entitled to any compensation (including Incentive Fees) with
respect to any replacement services provided by such Person.  PAP shall use its
reasonable commercial efforts to solicit, negotiate and enter into, and PAP
shall perform, Bilateral Transactions with Third Parties.  PAP shall have
absolute discretion in the solicitation, negotiation, administration (including
the collection of payments), enforcement and execution of Bilateral Transactions
and all sales of Distillers Grains produced by the Facility shall be effectuated
by Bilateral Transactions.  PAP shall not enter into any transaction in respect
of the Project Company’s Distillers Grains that (i) is not a Bilateral
Transaction or (ii) requires deliveries of WDG or DDG more than one hundred
(180) days after the date of execution of such transaction, without the prior
written consent of the Project Company, which consent may be withheld by Project
Company in its discretion.  Project Company hereby grants PAP the power and
authority necessary to perform its obligations and exercise its rights
hereunder.
 


 
5

--------------------------------------------------------------------------------

 


(b)           As further described in Sections 2.3, 2.4 and 2.6 below and except
as otherwise provided herein, Project Company shall provide Distillers Grains to
PAP free and clear of all liens and encumbrances.
 
(c)           PAP shall perform its obligations hereunder and under Bilateral
Transactions in accordance with this Agreement, applicable Laws and Good
Industry Practice and shall use commercially reasonable efforts to maximize the
proceeds generated from the sale of Distillers Grains.
 
2.2           Storage.  PAP acknowledges that Project Company has only limited
storage capacity and PAP agrees that it shall take any Distillers Grains
requested by PAP within two days (or such longer period of time as may
reasonably be agreed by Project Company) of the time that Project Company has
made such Distillers Grains available to PAP.
 
2.3           Obligations of Project Company.
 
(a)           Project Company shall provide PAP with all information reasonably
requested by PAP, and Project Company shall assist PAP as reasonably requested
in the solicitation, negotiation and performance of Bilateral Transactions.
 
(b)           Notwithstanding anything to the contrary herein, Project Company
shall not be responsible for the delivery of any Distillers Grains to PAP during
any periods of scheduled Facility maintenance (unless and to the extent the
applicable Distillers Grains is available to be delivered to PAP from Project
Company’s storage facilities); provided, that, at any time that PEI or one of
its Affiliates is not the asset manager pursuant to the Asset Management
Agreement (or any successor agreement), PAP shall have received at least ten
Business Days prior notice of such scheduled maintenance (it being acknowledged
and agreed that if PAP does not receive at least ten Business Days prior notice,
then such maintenance activity shall be deemed to be a mechanical breakdown and
covered by clause (c) below for purposes hereof).
 
(c)           If on any day Project Company is unable to perform its obligations
to deliver Distillers Grains under this Agreement due to a mechanical breakdown
(including a forced outage of the Facility) that is not a Force Majeure Event
and such mechanical breakdown has continued for more than three consecutive
days, PAP shall, at Project Company’s option and at Project Company’s expense,
and provided that, at any time that PEI or one of its Affiliates is not the
asset manager pursuant to the Asset Management Agreement (or any successor
agreement), Project Company provides PAP with prompt notice of its intent to
exercise such option, use commercially reasonable efforts to identify and
procure replacement distillers grains to be delivered to the Third Party under
the applicable Bilateral Transaction.  In such event, if and only if the Parties
reach agreement as to an alternative delivery point, PAP shall acquire and
deliver replacement distillers grains in a quantity sufficient to meet the
contract quantity of such Bilateral Transaction at such alternate point (and
Project Company shall be responsible for all transportation costs associated
therewith).  In all other instances, Project Company shall be responsible for
any damages incurred by PAP in connection with PAP’s failure to perform under
the applicable Bilateral Transaction as a result of such mechanical breakdown
(it being acknowledged and agreed that PAP shall use commercially reasonable
efforts to mitigate the effects of any such mechanical breakdown and Project
Company’s resulting inability to deliver Distillers Grains.
 


 
6

--------------------------------------------------------------------------------

 


(d)           At the request of the Project Company, PAP will cause PEI to
execute and deliver and maintain in full force and effect a guaranty in the form
of Exhibit A hereto.
 
2.4           Back-to-Back Transactions.  Each Bilateral Transaction undertaken
by PAP shall immediately and automatically, without necessity of further
documentation or any action whatsoever by any of the Parties, create and cause
to be undertaken according to the terms of this Agreement an equivalent
transaction in terms of the obligation to deliver Distillers Grains, the
quantity of Distillers Grains sold and the timing for the delivery of such
Distillers Grains by Project Company with PAP (as if PAP were the Third Party).
 
2.5           Netting.  Netting of amounts due in respect of Bilateral
Transactions between PAP and a Third Party may arise in circumstances in which
PAP owes amounts to such Third Party in respect of Bilateral Transactions and,
at the same time, such Third Party owes amounts to PAP in respect of Bilateral
Transactions.  In such circumstances, the party owing the greater amount may pay
such amount to the other party as reduced by the amount owed to it and both
parties will be deemed to have satisfied their obligations thereby.  When such
netting occurs, for purposes of this Agreement, for all Bilateral Transactions
that have been subject to such netting arrangements, PAP shall be deemed to have
paid amounts owed by it and to have received amounts owed to it.
 
2.6           Title; Delivery Point; Nominations; Measurement.
 
(a)           Project Company shall deliver Distillers Grains to PAP in respect
of Bilateral Transactions (or corresponding back-to-back transactions under
Section 2.4) via bucket-loader into a receiving truck that will remove such
Distillers Grains from the Facility.  Title to, risk of loss with respect to and
the obligation to transport such Distillers Grains shall pass from Project
Company to PAP at the point that such Distillers Grains drop into the applicable
receiving truck.  The Parties acknowledge that the quality and quantity of
Distillers Grains may degrade or shrink after such Distillers Grains is
delivered by Project Company to PAP at such delivery point, and the Parties
acknowledge that the risk of such degradation or shrinkage and all other risk of
loss shall be borne by PAP.
 
(b)           PAP and Project Company shall use the previously agreed upon
operating protocol with respect to the mechanics, timing and process for (i) PAP
to communicate to Project Company its Distillers Grains requirements on a
monthly, weekly and daily basis, (ii) determining the quantity of Distillers
Grains to be stored by Project Company in its storage facilities, and
(iii) implementing the Distillers Grains sales contemplated by this
Agreement.  By mutual agreement, such operating protocol shall be updated from
time to time thereafter.  A copy of such protocol is attached hereto as Exhibit
B.
 


 
7

--------------------------------------------------------------------------------

 


2.7           Benchmarking.  PAP shall furnish on a monthly basis a report
benchmarking its performance in accordance with Exhibit C.
 
ARTICLE III
PAYMENTS
 
3.1           Fees and Payments.
 
(a)           Within ten days after the date Project Company delivers Distillers
Grains to PAP in accordance with Section 2.6(a), PAP shall pay to Project
Company an amount equal to (i) the Purchase Price (Estimated) with respect to
the Bilateral Transaction to which such delivery of Distillers Grains relates
minus (ii) the aggregate amount of Transportation Costs (Estimated) with respect
to such Bilateral Transaction minus (iii) the aggregate amount of the Incentive
Fee (Estimated) with respect to such Bilateral Transaction minus Tonnage Fees
(Estimated) with respect to such Bilateral Transaction (it being acknowledged
that PAP shall retain for its own account the amount of such Transportation
Costs (Estimated), Incentive Fee (Estimated) and Tonnage Fees (Estimated), and
that such amount represents an estimate of the net amounts to be paid to Project
Company in connection with such Bilateral Transaction).  In connection with each
such payment, PAP shall deliver to Project Company a statement detailing its
calculations of the applicable Purchase Price (Estimated), the applicable
Transportation Costs (Estimated), the applicable Incentive Fee (Estimated) and
the applicable Tonnage Fees (Estimated).
 
(b)           Within the first five Business Days of each calendar month (each
such date, a “Payment Adjustment Date”), the Parties shall reconcile and
“true-up” the actual Purchase Price, Transportation Costs, Incentive Fees and
Tonnage Fees for all Bilateral Transactions entered into since the previous
Payment Adjustment Date, with the intent of the Parties being that PAP shall
make up the difference of any “under estimations” and Project Company shall
refund any “over estimations”.  For example, if there are “under estimations”
then PAP shall pay to Project Company an amount equal to:
 
(i)           (A) the Purchase Price with respect to such Bilateral Transaction
minus (B) the Purchase Price (Estimated) with respect to such Bilateral
Transaction (to the extent actually paid by PAP to Project Company pursuant to
Section 3.1(a)), minus
 
(ii)           (A) the Transportation Costs with respect to each such Bilateral
Transaction minus (B) the Transportation Costs (Estimated) with respect to such
Bilateral Transaction, minus
 
(iii)           (A) the Incentive Fee with respect to each such Bilateral
Transaction minus (B) the Incentive Fee (Estimated) with respect to such
Bilateral Transaction, minus
 
(iv)           (A) the Tonnage Fees with respect to each such Bilateral
Transaction minus (B) the Tonnage Fees (Estimated) with respect to such
Bilateral Transaction.
 


 
8

--------------------------------------------------------------------------------

 


Each such monthly reconciliation or “true-up” payment shall be paid by PAP or
Project Company (as applicable) no later than five Business Days after the
applicable Payment Adjustment Date.  Each Party acknowledges that Project
Company (and not PAP) bears the risk of non-payment by a Third Party in
connection with a Bilateral Transaction.
 
(c)           Notwithstanding anything to the contrary in clause (a) or (b)
above, if Project Company defaults in its obligation to provide Distillers
Grains to PAP in accordance with the terms of this Agreement (including, without
limitation, as contemplated by Section 2.3(c)), then PAP shall be entitled to
set-off and deduct from current and/or future payments owed to PAP by Project
Company (including the estimated payments pursuant to clause (a) above and the
reconciliation and “true-up” payments pursuant to clause (b) above) an amount
equal to, as applicable, (i) the amount of damage payments owed by PAP to the
applicable Third Party for failure to provide such Distillers Grains and
(ii) the cost of any replacement Distillers Grains procured by PAP to satisfy
the requirements of any Bilateral Transaction, each as a result of Project
Company’s failure to perform hereunder net of any revenue received in respect of
such Bilateral Transaction.
 
3.2           Overdue Payments; Billing Dispute.  If Project Company or PAP, in
good faith, disputes the amount of any payment received by it or to be paid by
it or set-off pursuant to Section 3.1 above, the disputing Party shall
immediately notify the other Party of the basis for the dispute.  The Parties
will then meet and use their best efforts to resolve any such dispute.  If any
amount is ultimately determined to be due to or permitted to be set-off by
Project Company or PAP (as the case may be), to the extent not previously paid
or set-off, (a) PAP (or the Project Company as the case may be) shall pay such
amount to Project Company (or PAP, as the case may be) within five Business Days
of such determination or (b) PAP (or the Project Company as the case may be) may
then set-off such amount (as the case may be).  If any Party shall fail to make
any payment when due hereunder, such overdue payment shall accrue interest at
the Prime Rate plus 2% from the date originally due until the date paid.
 
3.3           Audit.  Notwithstanding the payment of any amount pursuant to this
Article III, Project Company shall remain entitled (upon reasonable prior
notice, at reasonable times and at PAP’s corporate offices) and the
administrative agent under the Credit Agreement (and its consultants, as
directed by the administrative agent) shall be entitled (upon reasonable prior
notice, not more than once per calendar quarter and at PAP’s corporate offices)
to conduct a subsequent audit and review of (a) all Bilateral Transactions and
related records to verify the amount of gross payments, Incentive Fees,
Transportation Costs and damage payments and (b) the determination and
calculation of the Purchase Price, in each case for a period of two years from
and after the applicable Payment Adjustment Date.  If, pursuant to such audit
and review, it is determined that any amount previously paid by PAP to Project
Company did not constitute all of the amounts which should have been paid to
Project Company, Project Company shall advise PAP indicating such amount and the
reason the amount should have been paid to Project Company and, subject to the
next two sentences, PAP shall pay such amount to Project Company within five
Business Days of such request along with interest accrued at the Prime Rate plus
5% from the date originally due until the date paid.  If the Parties do not
agree with respect to any item so noted, the Parties will then meet and use
their best efforts to resolve the dispute.  If Parties are not able to resolve
issues raised by such an audit and review, any disputed items will be resolved
in accordance with the provisions of Article X.
 


 
9

--------------------------------------------------------------------------------

 


ARTICLE IV
TERM; TERMINATION
 
4.1           Term.  This Agreement shall be effective on the date hereof and,
unless earlier terminated in accordance with its terms, shall continue in effect
until and including June 30, 2012; provided, that either Project Company or PAP
may extend this Agreement for additional one year periods, in each case by
written notice to the other (an “Extension Notice”) delivered not less than
ninety (90) days prior to the end of the original or renewal term, provided
further that this Agreement shall nonetheless terminate if the recipient of any
such Extension Notice rejects such Extension Notice not more than fifteen (15)
days after receipt of the Extension Notice.
 
4.2           Project Company Defaults and PAP Remedies.  Upon the occurrence of
any of the following events, PAP may exercise such rights and remedies as may be
available to it at law or in equity, including the right to terminate this
Agreement, by written notice to Project Company, provided, that no such notice
shall be required for a termination pursuant to clause (b) of this Section 4.2:
 
(a)           the failure by Project Company to make any payment, deposit or
transfer required hereunder within thirty (30) Business Days after the date such
payment, deposit or transfer is due, and such failure continues for fifteen (15)
Business Days after receipt of written notice from PAP of such failure;
 
(b)           the occurrence of an Act of Insolvency with respect to Project
Company; or
 
(c)           the failure of Project Company to perform any of its material
obligations under this Agreement and such failure continues for 30 days after
receipt of written notice from PAP of such failure; provided, that such 30-day
period shall be extended for up to an aggregate of 90 days so long as Project
Company is diligently attempting to cure such failure.
 
4.3           PAP Defaults and Project Company Remedies.  Upon the occurrence of
any of the following events, Project Company may exercise such rights and
remedies as may be available to it at law or in equity, including the right to
terminate this Agreement, by written notice to PAP, provided, that no such
notice shall be required for a termination pursuant to clause (b) of this
Section 4.3:
 
(a)           the failure by PAP to make any payment, deposit or transfer
required hereunder within fifteen (15) Business Days after the date such
payment, deposit or transfer is due, and such failure continues for fifteen (15)
Business Days after receipt of written notice from Project Company of such
failure;
 
(b)           the occurrence of an Act of Insolvency with respect to PAP; or
 


 
10

--------------------------------------------------------------------------------

 


(c)           the failure of PAP to perform any of its material obligations
under this Agreement and such failure continues for 30 days after receipt of
written notice from Project Company of such failure; provided, that such 30-day
period shall be extended for up to an aggregate of 90 days so long as PAP is
diligently attempting to cure such failure.
 
4.4           Change of Control.  This Agreement shall terminate 45 days after
the occurrence of (i) any Change of Control with respect to Project Company or
any transfer, assignment, sale or other disposition of more than a majority of
the membership interests in PAP to any Person that is not an Affiliate of PEI or
(ii) any transfer, assignment, sale or other disposition of all or substantially
all of the assets comprising the Facility, unless in each case the Parties
mutually agree to the contrary.
 
4.5           Effect of Termination.  No termination under this Article IV shall
release any of the Parties from any obligations arising hereunder prior to such
termination, including payment and obligations under any Bilateral Transaction
(or such Bilateral Transaction’s corresponding back-to-back transaction arising
under Section 2.4), that are not fully performed as of the date of such
termination.  The exercise of the right of a Party to terminate this Agreement,
as provided herein, does not preclude such Party from exercising other remedies
that are provided herein or are available at law or in equity; provided,
however, that no Party shall have a right to terminate, revoke or treat this
Agreement as repudiated other than in accordance with the other provisions of
this Agreement; and provided, further, that the Parties’ respective rights upon
termination shall be subject to the liability limitations of Article VI.  Except
as otherwise set forth in this Agreement, remedies are cumulative, and the
exercise of, or the failure to exercise, one or more remedies by a Party shall
not, to the extent provided by Law, limit or preclude the exercise of, or
constitute a waiver of, other remedies by such Party.
 
ARTICLE V
INSURANCE
 
5.1           PAP Insurance.  Without limiting any of the other obligations or
liabilities of PAP under this Agreement, PAP shall at all times carry and
maintain or cause to be carried and maintained, the minimum insurance coverage
set forth in this Section:
 
(a)           PAP shall maintain or cause to be maintained (i) Workers’
Compensation insurance in compliance with the workers’ compensation laws of the
states in which PAP provides services hereunder as extended by the Broad Form
All States Endorsements, the United States Longshoreman’s and Harbor Workers’
Coverage Endorsements on an if-any-exposure basis and the Voluntary Compensation
Coverage Endorsement, and (ii) Employer’s Liability (including Occupational
Disease) coverage with limits of not less than $1,000,000, which shall cover all
of PAP’s employees engaged in providing services hereunder.
 
(b)           PAP shall maintain or cause to be maintained automobile liability
insurance for owned (if any), non-owned and hired vehicles with combined single
limits for bodily injury/property damage not less than $1,000,000 per occurrence
and containing appropriate no-fault insurance provisions wherever applicable.
 


 
11

--------------------------------------------------------------------------------

 


(c)           PAP will maintain or cause to be maintained commercial general
liability insurance with a limit for bodily injury/property damage of not less
than $1,000,000 per occurrence and $2,000,000 in the annual aggregate.  Such
coverage shall include premises/operations, explosion, collapse and underground
property damage, broad form contractual, independent contractors,
products/completed operations (including operator errors and omissions), broad
form property damage, personal injury and incidental professional liability (if
not covered under product/completed operations and if commercially available).
 
(d)           PAP shall maintain or cause to be maintained umbrella liability
insurance providing coverage limits in excess of those set forth in Section (a),
(b) and (c) above.  The limits of this umbrella coverage shall not be less than
$10,000,000 per occurrence and in the annual aggregate.
 
(e)           PAP shall maintain or cause to be maintained pollution legal
liability for sudden and accidental pollution for physical damage and bodily
injury to third parties in an amount of $3,000,000 per occurrence and in the
annual aggregate.
 
The terms and conditions of all insurance policies (including the amount, scope
of coverage, deductibles, and self-insured retentions) shall be acceptable in
all respects as of the effective date of this Agreement.  All insurance carried
pursuant to this Section shall conform to the relevant provisions of this
Agreement and be with insurance companies which are rated “A-, X” or better by
Best’s Insurance Guide and Key Ratings, or other insurance companies of
recognized responsibility satisfactory to Project Company.  Project Company
shall be furnished with satisfactory evidence that the foregoing insurance is in
effect and Project Company shall be notified 30 calendar days prior to the
cancellation or material change of any such coverage.  Coverage for the
insurance under Section (c) and (d) above shall be written on a claims made
basis provided that if the policy is not renewed, PAP shall obtain for the
benefit of Project Company an extended reporting period coverage or “tail” of at
least three years past the final day of coverage of such policy.  PAP shall
provide Project Company with evidence that such extended reporting period
coverage or “tail” has been obtained.  PAP agrees to ensure that the insurance
policies outlined in this Section require the insurer to waive subrogation
against Project Company, the Financing Parties and their respective Affiliates
together with their respective officers, directors, Affiliates and employees and
all such Persons shall be an additional insured as their interests may appear
with respect to all policies procured by PAP.
 
5.2           PAP Insurance Premiums and Deductibles.  All premiums for
insurance coverage procured by PAP pursuant to Section 5.1 shall be reimbursed
by Project Company upon demand.  PAP shall be liable for the payment of all
deductibles on insurance policies obtained pursuant to Section 5.1, which
amounts shall not be reimbursed by Project Company, provided that, to the extent
that a claim under a policy described in Section 5.1 is attributable to Project
Company’s (including its employees’ or agents’) gross negligence or willful
misconduct, Project Company shall be liable for the entire amount of such
deductible.  In no event shall any premiums, deductibles or any losses in excess
of insurance coverage be reimbursed by Project Company hereunder.
 


 
12

--------------------------------------------------------------------------------

 


ARTICLE VI
LIMITATIONS ON LIABILITY
 
6.1           No Consequential or Punitive Damages.  In no event shall either
Party be liable to any other Party by way of indemnity or by reason of any
breach of contract or of statutory duty or by reason of tort (including
negligence or strict liability) or otherwise for any loss of profits, loss of
revenue, loss of use, loss of production, loss of contracts or for any
incidental, indirect, special or consequential or punitive damages of any other
kind or nature whatsoever that may be suffered by such other Party, including
any losses for which such other Party has insurance to the extent proceeds of
insurance have been recovered for such losses.
 
6.2           Breach. Notwithstanding anything to the contrary herein, any
failure, breach or default by Project Company under this Agreement that is
caused by or is a result of a failure, breach or default by PEI under the Asset
Management Agreement will not be a breach of this Agreement.
 
ARTICLE VII
INDEMNIFICATION
 
7.1           Project Company’s Indemnity.  Project Company shall defend,
indemnify and hold harmless PAP and its Affiliates (and each officer, director,
employee, shareholder, partner, member or agent of PAP and its Affiliates)
(each, a “Project Company Indemnified Person”) from and against any and all
third party claims, actions, damages, expenses (including reasonable and
documented attorneys’ fees and expenses), losses, settlements or liabilities
(collectively, “Liabilities”) incurred or asserted against any Project Company
Indemnified Person (a) as a result of any failure on the part of Project Company
to perform Project Company’s obligations under this Agreement (including with
respect to any back-to-back transaction under Section 2.4), or (b) arising out
of or in any way connected with the grossly negligent acts or omissions of
Project Company or its Affiliates.
 
7.2           PAP’s Indemnity.  PAP shall defend, indemnify and hold harmless
Project Company and its Affiliates (and each officer, director, employee,
shareholder, partner, member or agent of Project Company and their Affiliates)
(each, a “PAP Indemnified Person”) from and against any and all third party
Liabilities incurred or asserted against any PAP Indemnified Person (a) as a
result of any failure on the part of PAP to perform its obligations under this
Agreement (including with respect to any Bilateral Transaction), or (b) arising
out of or in any way connected with the grossly negligent acts or omissions of
PAP or its Affiliates.
 
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
 
Each Party represents that (i) it is duly organized under its jurisdiction of
formation and in good standing in each jurisdiction where its failure to so
qualify could have a material adverse affect on its ability to perform its
obligations hereunder, (ii) it has all necessary power and authority to enter
into this Agreement, (iii) it has duly authorized, executed and delivered this
Agreement and (iv) this Agreement constitutes a legal, valid and binding
obligation of such Party enforceable in accordance with its terms, subject to
bankruptcy, reorganization, moratorium or other similar laws affecting the
enforcement of the rights of creditors generally and subject to general
principles of equity.
 


 
13

--------------------------------------------------------------------------------

 


ARTICLE IX
FORCE MAJEURE
 
9.1           Definition.  As used herein, “Force Majeure Event” means any
cause(s) which render(s) a Party wholly or partly unable to perform its
obligations under this Agreement (other than obligations to make payments when
due), and which are neither reasonably within the control of such Party nor the
result of the fault or negligence of such Party, and which occur despite all
reasonable attempts to avoid, mitigate or remedy, and shall include acts of God,
war, riots, civil insurrections, cyclones, hurricanes, floods, fires,
explosions, earthquakes, lightning, storms, chemical contamination, epidemics or
plagues, acts or campaigns of terrorism or sabotage, blockades, embargoes,
accidents or interruptions to transportation, trade restrictions, acts of any
Governmental Authority after the date of this Agreement, strikes and other labor
difficulties (other than with respect to its own employees), and other events or
circumstances beyond the reasonable control of such Party.  Mechanical breakdown
(including a forced outage of the Facility) that continues for more than five
consecutive days shall be deemed not to be “Force Majeure Event” unless such
mechanical breakdown resulted from or was caused by a separate “Force Majeure
Event.”
 
9.2           Effect.  A Party claiming relief as a result of a Force Majeure
Event shall give the other Parties written notice within five Business Days of
becoming aware of the occurrence of the Force Majeure Event, or as soon
thereafter as practicable, describing the particulars of the Force Majeure
Event, and will use reasonable efforts to remedy its inability to perform as
soon as possible.  If the Force Majeure Event (including the effects thereof)
continues for fifteen consecutive days, the affected Party shall report to the
other Parties the status of its efforts to resume performance and the estimated
date thereof.  If the Force Majeure Event (including the effects thereof)
continues for 180 consecutive days, either Party may terminate this Agreement
for convenience.  If the affected Party was not able to resume performance prior
to or at the time of the report to the other Party of the onset of the Force
Majeure Event, then it will report in writing to the other Party when it is
again able to perform.  If a Party fails to give timely notice, the excuse for
its non-performance shall not begin until notice is given.
 
9.3           Limitations.  Any obligation(s) of a Party (other than an
obligation to make payments when due) may be temporarily suspended during any
period such Party is unable to perform such obligation(s) by reason of the
occurrence of a Force Majeure Event, but only to the extent of such inability to
perform, provided, that:
 
(a)           the suspension of performance is of no greater scope and of no
longer duration than is reasonably required by the Force Majeure Event; and
 
(b)           the Party claiming the occurrence of the Force Majeure Event bears
the burden of proof.
 


 
14

--------------------------------------------------------------------------------

 


ARTICLE X
DISPUTE RESOLUTION
 
10.1           Attempts to Settle.  In the event that a Dispute between the
Parties arises under, out of or in relation to, this Agreement, the Parties
shall attempt in good faith to settle such Dispute by mutual discussions within
fifteen Business Days after the date that an aggrieved Party gives written
notice of the Dispute to the other Party.  In the event that a Dispute is not
resolved by discussion in accordance with the preceding sentence within the time
period set forth therein, the Parties shall refer the Dispute to their
respective senior officers for further consideration and attempted resolution
within fifteen Business Days after the Dispute has been referred to such
individuals (or such longer period as the Parties may agree).
 
10.2           Resolution by Expert.  If the Parties shall have failed to
resolve the Dispute within fifteen Business Days after the date that the Parties
referred the Dispute to their senior officers, then, provided the Parties shall
so agree, the Dispute may be submitted for resolution by an Expert, such Expert
to be appointed by the mutual agreement of the Parties.  Proceedings before an
Expert shall be held in Sacramento, California (or any other location agreed to
by the Parties).  The Expert shall apply to such proceedings the substantive law
of the State of New York in effect at the time of such proceedings.  The
decision of the Expert shall be final and binding upon the Parties.  In the
event that (a) the Parties cannot agree on the appointment of an Expert within
ten Business Days after the date that the Parties agreed to submit the Dispute
for resolution by the Expert or (b) the Expert fails to resolve such Dispute
within 60 days after the Parties have submitted such Dispute to the Expert, then
any Party may file a demand for arbitration in writing in accordance with
Section 10.3.
 
10.3           Arbitration.  Any Dispute that has not been resolved following
the procedures set forth in Section 10.1 or 10.2 shall be settled by binding
arbitration in Sacramento, California (or any other location agreed to by the
Parties) before a panel of three arbitrators.  Such arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association as in effect on the date of execution of this
Agreement.  Such arbitration shall be governed by the laws of the State of New
York.  If arbitration proceedings have been initiated pursuant to this
Section 10.3 and raise issues of fact or law which, in whole or in part, are
substantially the same as issues of fact or law already pending in arbitration
proceedings involving the applicable Parties, such issues shall be consolidated
with the issues in the ongoing proceedings.  THE PARTIES HEREBY AGREE THAT THE
PROCEDURES SET FORTH IN THIS Article X SHALL BE THE EXCLUSIVE DISPUTE RESOLUTION
PROCEDURES APPLICABLE TO ANY DISPUTE, CONTROVERSY OR CLAIM UNDER THIS AGREEMENT
AND, EXCEPT AS SET FORTH IN SECTION 10.5, THE PARTIES HEREBY WAIVE ALL RIGHTS TO
A COURT TRIAL OR TRIAL BY JURY WITH RESPECT TO ANY DISPUTE, CONTROVERSY OR CLAIM
UNDER THIS AGREEMENT.
 
10.4           Consequential and Punitive Damages.  Awards of Experts and
arbitral panels shall be subject to the provisions of Article VI.
 
10.5           Finality and Enforcement of Decision.  Any decision or award of
an Expert or a majority of an arbitral panel, as applicable, shall be final and
binding upon the Parties.  Each of the Parties agrees that the arbitral award
may be enforced against it or its assets wherever they may be found and that a
judgment upon the arbitral award may be entered in any court having jurisdiction
thereof.
 


 
15

--------------------------------------------------------------------------------

 


10.6           Costs.  The costs of submitting a Dispute to an Expert shall be
shared equally among the Parties involved in the Dispute, unless the arbitral
panel or the Expert determines otherwise.  The costs of arbitration shall be
paid in accordance with the decision of the arbitral panel pursuant to the
Commercial Arbitration Rules of the American Arbitration Association as in
effect on the date of execution of this Agreement.
 
10.7           Continuing Performance Obligations.  While a Dispute is pending,
each Party shall continue to perform its obligations under this Agreement,
unless such Party is otherwise entitled to suspend its performance hereunder or
terminate this Agreement in accordance with the terms hereof.
 
ARTICLE XI
CONFIDENTIALITY
 
Each Party and its Affiliates shall treat as confidential the data and
information in their possession regarding the Facility, the other Parties or any
Affiliate of any other Party, unless:  (a) the applicable other Party agrees in
writing to the release of such data or information; (b) such data or information
becomes publicly available other than through the wrongful actions of the
disclosing Party or the disclosing Party’s Affiliate; (c) such data or
information was in the possession of the receiving Party or the receiving
Party’s Affiliate prior to receipt thereof from the disclosing Party with no
corresponding confidentiality obligation; or (d) such data or information is
required by Law to be disclosed.  Notwithstanding the generality of the
foregoing, any Party may disclose data and information to (i) the officers,
directors, managers, partners, members, employees and Affiliates of such Party,
but only to the extent such Persons have a need to know such information for
purposes of permitting such Party to perform its obligations hereunder, (ii) any
successors in interest and permitted assigns of such Party, (iii) any actual or
potential Financing Parties or actual or potential lenders to PEI or any
subsidiary thereof, and (iv) any potential equity investors in such Party or its
Affiliates or acquirer or potential acquirer of the Project or all or any of the
equity interests in Newco or any subsidiary thereof; provided, that any Person
who receives confidential data and information pursuant to an exception
contained in clauses (ii) through (iv) of this Article agrees to confidentiality
provisions at least as restrictive as the provisions set forth herein.
 
ARTICLE XII
ASSIGNMENT AND TRANSFER
 
No Party shall assign this Agreement or any of its rights or obligations
hereunder without first obtaining the prior written consent of (a) in the case
of Project Company, PAP, or (b) in the case of PAP, Project Company, provided,
that any Party shall be entitled to assign its rights hereunder (as collateral
security or otherwise) for financing purposes (including a collateral assignment
to any Financing Parties) without the consent of any other Party.
 
ARTICLE XIII
MISCELLANEOUS
 
13.1           Entire Agreement.  This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, negotiations and understandings among the Parties with respect
to such subject matter.  Nothing in this Agreement shall be construed as
creating a partnership or joint venture between the Parties.
 


 
16

--------------------------------------------------------------------------------

 


13.2           Counterparts.  This Agreement may be executed in any number of
counterparts and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one and the same
agreement.
 
13.3           Survival.  Cancellation, expiration or earlier termination of
this Agreement shall not relieve the Parties of obligations that by their nature
should survive such cancellation, expiration or termination, including remedies,
limitations on liability, promises of indemnity and payment, and
confidentiality.  Without limiting the generality of the foregoing, the
following provisions of this Agreement shall survive:  Ariticles III, IV, VII, X
and XI and Section 13.3, 13.4, 13.5, 13.6, 13.8 and 13.9.
 
13.4           Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.  The Parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
and practical effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
13.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to the
principles of conflicts of laws thereof.
 
13.6           Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.  This Agreement is not made for the benefit of any Person or
entity not a party hereto, and nothing in this Agreement shall be construed as
giving any Person or entity, other than the Parties and their respective
successors and permitted assigns, any right, remedy or claim under or in respect
of this Agreement or any provision hereof.
 
13.7           Notices.  All notices or other communications which are required
or permitted hereunder shall be in writing and shall be deemed sufficiently
given (a) upon delivery, if delivered personally, (b) the day the notice is
received, if it is delivered by overnight courier or certified or registered
mail, postage prepaid, or (c) upon the effective receipt of electronic
transmission, facsimile, telex or telegram (with effective receipt being deemed
to occur upon the sender’s receipt of confirmation of successful transmission of
such notice or communication), to the addresses set forth below or such other
address as the addressee may have specified in a notice duly given to sender as
provided herein:
 


 
17

--------------------------------------------------------------------------------

 
 
If to PAP:
 

 
Pacific Ag. Products, LLC
 
c/o Pacific Ethanol, Inc.
 
400 Capitol Mall
 
Suite 2060
 
Sacramento, California 95814
  Attention Neil Koehler   Telephone: (916) 403-2123   Facsimile: (916) 446-3936

 

 
With a copy to:
     
Pacific Ethanol, Inc.
 
400 Capitol Mall, Suite 2060
 
Sacramento, California 95814
  Attention
General Counsel
  Telephone:
(916) 403-2130
  Facsimile:
(916) 403-2785

 
If to Project Company:
 

 
Pacific Ethanol [__________], LLC
 
c/o JT Miller Group LLC
 
777 Campus Commons Road # 200
 
Sacramento, California 95825
  Attention
John Miller
  Telephone:
(916) 565-7422
  Facsimile:
(916) 565-7423

 
13.8           Amendment.  No Party hereto shall be bound by any termination,
amendment, supplement, waiver or modification of any term hereof unless such
Party shall have consented thereto in writing.
 
13.9           No Implied Waiver.  No delay or failure on the part of any Party
in exercising any rights hereunder, and no partial or single exercise thereof,
shall constitute a waiver of such rights or of any other rights hereunder.
 
 
 
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]
 
 
 
 
 


 
18

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Amended and Restated Distillers Grains Marketing
Agreement has been duly executed by the Parties hereto as of the date first
written above.
 

 
PACIFIC ETHANOL [__________], LLC
           
By:
/s/       
Name:
     
Title:
         

 

 
PACIFIC AG. PRODUCTS, LLC
         
 
By:
/s/ Neil M. Koehler      
Name:  Neil M. Koehler
      Title:   Chief Executive Officer          

 
 

 
[Signature Page to Distillers Grains Marketing Agreement – [__________]]
 


 
 
 
 

 




 
19

--------------------------------------------------------------------------------

 


 
 
Exhibit A
 
[Form of PEI Guaranty]
 
[Please see attached.]
 
 
 
 
 
 
 
 


 
A-1

--------------------------------------------------------------------------------

 


Form of Parent Guaranty (Amended and Restated Distillers Grains Marketing
Agreement)
 
[DATE]
 
Pacific Ethanol [__________], LLC
c/o JT Miller Group LLC
777 Campus Commons Road # 200
Sacramento, California, 95825
Attention:  John Miller
 
Re:
Guaranty of Affiliate Project Party Obligations under Amended and Restated
Distillers Grains Marketing Agreement

 
Ladies and Gentlemen:
 
1.           The Guaranty.  For value received, Pacific Ethanol, Inc., a
corporation organized under the laws of Delaware (the “Guarantor”), hereby
unconditionally and absolutely guarantees the prompt and complete payment and
performance when due, whether by acceleration or otherwise, of all obligations
and liabilities, whether now in existence or hereafter arising (the
“Obligations”), of Pacific Ag. Products, LLC, a California limited liability
company (the “Affiliate Project Party”), to Pacific Ethanol [__________], LLC, a
Delaware limited liability company (the “Project Owner”), under that certain
Amended and Restated Distillers Grains Marketing Agreement, dated as of
_________, __, 2011 (the “Agreement”); provided that the Guarantor’s maximum
aggregate liability under this Guaranty shall not exceed the maximum amount
which the Affiliate Project Party owes the Project Owner under the Agreement.
 
Following any demand by the Project Owner for payment hereunder, the Guarantor
shall pay, or cause to be paid, such Obligations within five (5) business days
of receipt of such demand.  Such payments shall be made to:  [Insert Revenue
Account Wire Instructions]
 
The Guarantor’s obligations hereunder are primary obligations of the Guarantor
and are an absolute, unconditional, continuing and irrevocable guaranty of
payment and performance and not of collectibility, and are in no way conditioned
on or contingent upon any attempt to enforce in whole or in part any liabilities
and obligations of the Affiliate Project Party or any other person.  Each
failure by the Guarantor to payor perform, as the case may be, any amounts due
or any obligations under this Guaranty shall give rise to a separate cause of
action hereunder, and separate suits may be brought hereunder as each cause of
action arises.
 
2.           Waivers; Absolute Obligations.  The Guarantor hereby waives notice
of acceptance of this Guaranty and notice of any obligation or liability to
which it may apply, and waives presentment, demand for payment, protest, notice
of dishonor or non-payment of any such obligation or liability, suit or the
taking of other action by the Project Owner against, and any other notice to,
the Affiliate Project Party, the Guarantor or others, notice of entry into the
Agreement between Affiliate Project Party and Project Owner and of any
amendments, supplements or modifications thereto; or any waiver of consent under
the Agreement, including waivers of the payment and performance of the
obligations thereunder; and any requirement that suit be brought against, or any
other action by the Project Owner be taken against, or any notice of default or
other notice be given to, or any demand be made on the Project Owner or any
other person, or that any other action be taken or not taken as a condition to
the Guarantor’s liability for the Obligations under this Guaranty or as a
condition to the enforcement of this Guaranty against the Guarantor.
 


 
A-2

--------------------------------------------------------------------------------

 


The Project Owner may at any time and from time to time without notice to or
consent of the Guarantor and without impairing or releasing the obligations of
the Guarantor hereunder:  (1) agree with the Affiliate Project Party to make any
change in the terms of any obligation or liability of the Affiliate Project
Party to the Project Owner, (2) take or fail to take any action of any kind in
respect of any security for any obligation or liability of the Affiliate Project
Party to the Project Owner, (3) exercise or refrain from exercising any rights
against the Affiliate Project Party or others, or (4) compromise or subordinate
any obligation or liability of the Affiliate Project Party to the Project Owner
including any security therefor.
 
The liability of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:
 
 
(a)
any lack of validity or enforceability of or defect or deficiency applicable to
the Affiliate Project Party in the Agreement or any other documents executed in
connection with the Agreement; or

 
 
(b)
any modification, extension or waiver of any of the terms of the Agreement; or

 
 
(c)
any change in the time, manner, terms or place of payment of or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from the Agreement or any other agreement or instrument
executed in connection therewith; or

 
 
(d)
failure, omission, delay, waiver or refusal by the Project Owner to exercise, in
whole or in part, any right or remedy held by the Project Owner with respect to
the Agreement or any transaction under the Agreement; or

 
 
(e)
any change in the existence, structure or ownership of the Guarantor or the
Affiliate Project Party or Project Owner, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Affiliate Project Party
or its assets; or

 
 
(f)
any defense arising by reason of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any person, including any discharge of, or bar or stay
against collecting, all or any part of the amounts due under this Guaranty (or
any interest on all or any part of the amounts due under this Guaranty) in or as
a result of any such proceeding, any failure of the Project Owner to file a
claim in any such proceeding, or the occurrence of any of the
following:  (i) the election by the Project Owner, in any bankruptcy proceeding
of any person, of the application or non-application of Section 1111(b)(2) of
Title 11 of the United States Code entitled “Bankruptcy” (together with any
successor statute, and all rules promulgated thereunder, the “Bankruptcy Code”),
(ii) any extension of credit or the grant of any lien or encumbrance under
Section 364 of the Bankruptcy Code, (iii) any use of cash collateral under
Section 363 of the Bankruptcy Code, or (iv) any agreement or stipulation with
respect to the provision of adequate protection in any bankruptcy proceeding of
any person; or

 


 
A-3

--------------------------------------------------------------------------------

 


 
(g)
any duty on the part of the Project Owner to disclose to the Guarantor any facts
the Project Owner may now or hereafter know about the Affiliate Project Party,
regardless of whether the Project Owner has reason to believe that any such
facts materially increase the risk beyond that which the Guarantor intends to
assume, or have reason to believe that such facts are unknown to the Guarantor,
or have a reasonable opportunity to communicate such facts to the Guarantor,
since the Guarantor acknowledges that the Guarantor is fully responsible for
being and keeping informed of the financial condition of the Affiliate Project
Party and of all circumstances bearing on the risk of non-payment of any amounts
due or non-performance of any obligations under this Guarantor.

 
Without limiting the foregoing, the Guarantor hereby unconditionally and
irrevocably waives and relinquishes, to the maximum extent permitted by
applicable laws, all rights and remedies accorded to sureties or guarantors and
agrees not to assert or take advantage of any such rights or remedies.
 
3.           Bankruptcy Waivers.  The Guarantor hereby irrevocably waives, to
the extent it may do so under applicable laws, any protection to which it may be
entitled under Sections 365(c)(l), 365(c)(2) and 365(e)(2) of the Bankruptcy
Code or equivalent provisions of the laws or regulations of any other
jurisdiction with respect to any proceedings, or any successor provision of law
of similar import, in the event of any Act of Insolvency (as defined in the
Agreement) with respect to the Project Company or the Affiliate Project Party or
any other guarantor or surety.  Specifically, in the event that the trustee (or
similar official) in an Act of Insolvency with respect to the Affiliate Project
Party or any other guarantor or surety or the debtor-in-possession takes any
action (including the institution of any action, suit or other proceeding for
the purpose of enforcing the rights of the relevant Borrower(s), or any other
guarantor or surety under this Guaranty), the Guarantor shall, to the fullest
extent it may do so under applicable law, not assert any defense, claim or
counterclaim denying liability hereunder on the basis that this Guaranty is an
executor contract or a “financial accommodation” that cannot be assumed,
assigned or enforced or on any other theory directly or indirectly based on
Sections 365(c)(l), 365(c)(2) or 365(e)(2) of the Bankruptcy Code, or equivalent
provisions of the law or regulations of any other jurisdiction with respect to
any proceedings or any successor provision of law of similar import.  If an Act
of Insolvency with respect to the Affiliate Project Party or any other guarantor
or surety shall occur, the Guarantor agrees, after the occurrence of such Act of
Insolvency, to reconfirm in writing, to the extent permitted by applicable laws,
its pre-petition waiver of any protection to which it may be entitled under
Sections 365(c)(l), 365(c)(2) and 365(e)(2) of the Bankruptcy Code or equivalent
provisions of the laws or regulations of any other jurisdiction with respect to
proceedings and, to give effect to such waiver, the Guarantor consents, to the
fullest extent it may do so under applicable law, to the assumption and
enforcement of each provision of this Guaranty by the debtor-in-possession or
the trustee in bankruptcy of the Affiliate Project Party or of any other
guarantor or surety, as the case may be.
 


 
A-4

--------------------------------------------------------------------------------

 


4.           No Assignment.  The Guarantor may not assign its rights nor
delegate its obligations under this Guaranty, in whole or in part, without prior
written consent of the Project Owner, and any purported assignment or delegation
absent such consent is void, except for an assignment and delegation of all of
the Guarantor’s rights and obligations hereunder in whatever form the Guarantor
determines may be appropriate to a partnership, corporation, trust or other
organization in whatever form that succeeds to all or substantially all of the
Guarantor’s assets and business and that assumes such obligations by contract,
operation of law or otherwise.  Upon any such delegation and assumption of
obligations, the Guarantor shall be relieved of and fully discharged from all
obligations hereunder, whether such obligations arose before or after such
delegation and assumption.  The Project Owner may, upon notice to the Guarantor,
assign its rights hereunder (including any collateral assignment) without the
consent of Guarantor to any person to which it assigns its interests in the
Agreement.
 
5.           Representations and Warranties.  The Guarantor hereby represents
and warrants for itself, as of the date hereof, that:
 
 
(a)
it is duly organized and validly existing under the laws of its jurisdiction of
incorporation, has the corporate power and has obtained all required
governmental approvals to comply with and perform its respective obligations
under and enter into this Guaranty;

 
 
(b)
this Guaranty has been duly authorized and executed by it and constitutes its
valid and legally binding obligation enforceable in accordance with its terms,
except as enforceability hereof may be limited by bankruptcy, moratorium,
insolvency or other similar laws affecting the enforcement of creditor’s rights
generally;

 
 
(c)
neither the execution and delivery of this Guaranty nor the compliance with its
terms will conflict with or result in a breach of any of the terms, conditions
or provisions of, or constitute a default or require any consent which has not
been obtained under, any indenture, mortgage, agreement or other instrument or
arrangement to which it is a party or by which it or any of its properties or
assets are bound, or violate any of the terms or provisions of its
organizational documents (including its bylaws) or any governmental approval,
judgment, decree or order or any other applicable law;

 
 
(d)
it is, and after giving effect to the transactions contemplated under this
Guaranty will be, solvent; and

 
 
(e)
it is not executing this Guaranty with any intention to hinder, delay or defraud
any of its present or future creditor or creditors.

 
6.           Subrogation.  Notwithstanding any payment or payments made by the
Guarantor or the exercise by the Project Owner of any of the remedies provided
under this Guaranty or any set-off or application of funds of the Guarantor by
the Project Owner, the Guarantor hereby waives all rights of subrogation with
respect to payments made under this Guaranty until all of the Obligations have
been paid in full.  Notwithstanding the foregoing, if any amount shall be paid
to the Guarantor on account of such subrogation, such amount shall be held by
the Guarantor in trust for the Project Owner, segregated from other funds of the
Guarantor, and shall be turned over to the Project Owner, in the exact form
received by the Guarantor (or duly endorsed by the Guarantor to the Project
Owner, if required) to be applied against such amounts in such order as the
Project Owner may elect.
 


 
A-5

--------------------------------------------------------------------------------

 


7.           Notices.  All demands, notices and other communications provided
for hereunder shall, unless otherwise specifically provided herein, (a) be in
writing addressed to the party receiving the notice at the address set forth
below or at such other address as may be designated by written notice, from time
to time, to the other party, and (b) be effective upon receipt, when mailed by
U.S. mail, registered or certified, return receipt requested, postage prepaid,
facsimile or personally delivered.  Notices shall be sent to the following
addresses:
 
If to Project Owner:
 
Pacific Ethanol [__________], LLC
c/o JT Miller Group LLC
777 Campus Commons Road # 200
Sacramento, California, 95825
Attention:    John Miller
 
If to Guarantor:
 
Pacific Ethanol, Inc.
400 Capitol Mall, Suite 2060
Sacramento, California  95814
Attention:    Neil Koehler
Telephone:  (530) 750-3017
Facsimile:     (530) 309-4172
 
8.           Cumulative Remedies; Benefits.  No failure by the Project Owner to
exercise, and no delay by the Project Owner in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.  Nothing in this Guaranty,
express or implied, shall give to any person, other than the parties hereto, and
each of their successors and permitted assigns under this Guaranty, any benefit
or any legal or equitable right or remedy under this Guaranty.
 
9.           Reinstatement.  This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations are annulled, set aside, invalidated, declared to be fraudulent or
preferential, rescinded or must otherwise be returned, refunded or repaid by
Project Owner upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Affiliate Project Party or any other guarantor, or upon or
as a result of the appointment of a receiver or conservator of, or trustee for
the Affiliate Project Party or any other guarantor or any substantial part of
its property or otherwise, all as though such payment or payments had not been
made.
 


 
A-6

--------------------------------------------------------------------------------

 


10.           Governing Law, etc.  (A) THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(B)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY SHALL
AFFECT ANY RIGHT THAT ANY OF THE PARTIES HERETO MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY IN THE COURTS OF ANY
JURISDICTION.
 
(C)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
11.           Termination.  This Guaranty shall terminate on the earlier of
(i) date the Agreement terminates in accordance with the terms thereof and
(ii) the date on which the Affiliate Project Party ceases to be an Affiliate of
Guarantor.
 


 
A-7

--------------------------------------------------------------------------------

 


12.           Survivability.  If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
13.           Counterparts.  This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Guaranty shall become effective when it has been executed
by each of the parties hereto.  Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy or portable document format (“pdf’)
shall be effective as delivery of a manually executed counterpart of this
Guaranty.
 
[Signature Page Follows]
 


 
A-8

--------------------------------------------------------------------------------

 
 
 

  Very truly yours,
 
PACIFIC ETHANOL, INC.
         
 
By:
/s/ Neil M. Koehler       Name: Neil M. Koehler       Title:   Chief Executive
Officer          


 
Acknowledged and Accepted by:
 
PACIFIC ETHANOL [__________], LLC
 
By:
   

 
Name:

 
Title:



 
A-9

--------------------------------------------------------------------------------

 


 
 
Exhibit B
 
Operating Protocol
 


Pacific Ethanol [__________], LLC ([___]) will by the end of day Monday each
week submit to Pacific Agricultural Products, LLC (PAP) a 12 week production
forecast, (see attached example) that includes weekly production and scheduled
maintenance downtime. [___] will promptly notify PAP of any unscheduled downtime
or other event or circumstance that will affect forecasted production.


PAP will by 12 noon on Friday each week submit to [___] a weekly truck schedule
for the following week. Changes to the weekly truck schedule will be
communicated to [____] as the changes are identified.


 
 
 
 
 
 

 


 
B-1

--------------------------------------------------------------------------------

 


 
 
 
Exhibit C
 
Benchmarking
 
[Please see attached.]
 


 
 

 


 




 
C-1

--------------------------------------------------------------------------------

 


 
 
Exhibit D
 
Benchmarking
 
 
 
 
 
 
 
 
 
 
 
 
D-1

--------------------------------------------------------------------------------

 
 

  PEHC Commodity Price Benchmark Example   June 10, 2011

 
BENCHMARK
 
We propose the following example benchmarks and monitor criteria. Modifications
to the benchmarks are expected to be made periodically as appropriate to reflect
with changes in commodity market environments and in company purchase/sales
contract pricing mechanisms.     
 
Commodity/Facility
PEHC actual data
Benchmark
Market Data Provider
 
Possible  Discrepancy Reasons/Noises
ETHANOL
         
  PECOL
Netback ethanol
OPIS Pacific Northwest
Posting as provided by
a)
Fixed price contracts
  sales price   Oil Price b) 
Other Price index
  PEMV
Netback ethanol
OPIS Chicago
Information Service c)
Shipments distribution in a highly volatile market
  sales price   (OPIS)   d)  Other accounting adjustments items 
  PES
Netback ethanol
OPIS LA CI-90
   
 
  sales price        
CORN
         
  ALL
Corn CBOT
Delivered basis = FOB
Trade West report
a)
Fixed futures as a result of hedge  
  equivalent Midwest + freight   b)
Contracts based on corn futures other than nearby futures (Usually, this happens
a couple of weeks before current future contract expires
        c)
Uneven distribution of corn consumptions (such as shut down) in a highly
volatile market
WDG/Syrup
         
  ALL
Plant co-product
WDG Value as a % of
FC Stone Co-product
a)
Fixed price contracts
  netback Plant delivered corn on report
b)
Hedge activities     DDG equivalent basis   c)
WDG freight



 
 
D-2

--------------------------------------------------------------------------------

 
 

  PEHC Commodity Price Benchmark Example   June 10, 2011

 
ETHANOL  
 

             
Plant Sales
Netback
 
Basis
(netback)
Benchmark
Actual vs.
Benchmark
PECOL
 
OPIS PNW
     
Jan-11
2.42
2.42
(0.04)
2.38
1.4%
Feb-11
2.45
2.50
(0.04)
2.46
-0.2%
Mar-11
2.60
2.63
(0.04)
2.59
0.5%
Apr-11
2.73
2.76
(0.04)
2.72
0.2%
           
PEMV
 
OPIS Chicago
     
Jan-11
2.38
2.32
0.01
2.33
2.1%
Feb-11
2.47
2.43
0.01
2.44
1.5%
Mar-11
2.54
2.50
0.01
2.51
1.2%
Apr-11
2.65
2.65
0.01
2.66
-0.2%
           
PES
 
OPISLA CI-90
     
Jan-11
2.47
2.46
(0.01)
2.45
1.0%
Feb-11
2.57
2.53
(0.01)
2.52
2.1%
Mar-11
2.68
2.66
(0.01)
2.65
0.9%
Apr-11
2.80
2.80
(0.01)
2.79
0.1%



 
 
D-3

--------------------------------------------------------------------------------

 
  

  PEHC Commodity Price Benchmark Example   June 10, 2011

 
CORN

             
Plant CBOT
Equivalent
Plant basis
Plant Actual Corn
dlvd $/bu
Market
Actual vs.
Market
PECOL
         
Jan-11
6.27
0.563
6.83
7.18
(0.35)
Feb-11
6.56
0.595
7.15
7.74
(0.59)
Mar-11
6.68
0.519
7.20
7.64
(0.44)
Apr-11
7.22
0.496
7.71
8.35
(0.64)
           
PEMV
         
Jan-11
6.34
0.650
6.99
7.04
(0.06)
Feb-11
6.87
0.650
7.52
7.60
(0.08)
Mar-11
6.90
0.563
7.46
7.50
(0.04)
Apr-11
7.38
0.639
8.02
8.20
(0.18)
           
PES
         
Jan-11
6.22
0.656
6.88
7.18
(0.30)
Feb-11
6.76
0.663
7.42
7.74
(0.32)
Mar-11
6.74
0.619
7.36
7.65
(0.28)
Apr-11
7.21
0.687
7.90
8.36
(0.46)



 
 
D-4

--------------------------------------------------------------------------------

 
 

  PEHC Commodity Price Benchmark Example   June 10, 2011

 
CO PRODUCTS  

             
Plant Co-product
$/ton Netback
Plant Co-product
DM
Plant Actual Corn
dlvd $/bu
Plant Actual Corn
dlvd $/ton
WDG Value
% of Corn (1)
PECOL
         
Jan-11
56.62
30%
6.83
243.91
69.2%
Feb-11
56.85
30%
7.15
255.37
66.4%
Mar-11
60.80
31%
7.20
257.06
68.0%
Apr-11
61.97
31%
7.71
275.44
65.3%
           
PEMV
         
Jan-11
61.90
32%
6.99
249.48
70.5%
Feb-11
67.04
32%
7.52
268.48
71.0%
Mar-11
69.53
32%
7.46
266.45
74.3%
Apr-11
71.74
32%
8.02
286.40
70.5%
           
PES
         
Jan-11
59.21
33%
6.88
245.68
65.4%
Feb-11
59.94
33%
7.42
264.98
61.4%
Mar-11
67.17
33%
7.36
262.95
70.3%
Apr-11
71.47
32%
7.90
282.00
70.5%



 
(1)DDG equivalent, adjusted to standard 90% dry matter


 


D-5 

--------------------------------------------------------------------------------